TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-15-00071-CV



                                        Becky, Ltd., Appellant

                                                    v.

      Milestone Community Builders, LLC; The City of Cedar Park; Matt Powell;
  Stephen Thomas; Mitch Fuller; Lyle Grimes; Lowell Moore; Jon Lux; and Don Tracy,
                                      Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
         NO. D-1-GN-14-001293, HONORABLE TIM SULAK, JUDGE PRESIDING



                               MEMORANDUM OPINION


PER CURIAM

                Appellant Becky, Ltd. filed a notice of appeal on January 29, 2015, stating that it was

appealing from the trial court’s order granting defendants’ plea to the jurisdiction that was signed

on December 23, 2014. Becky has filed an unopposed motion to abate the appeal, informing us that

it has come to its attention that the trial court’s order is not yet final because it did not dispose of all

claims and all parties. Becky further informs the Court that the remaining defendant has asked the

trial court to enter an order granting its motion to dismiss and Becky anticipates that the trial court

will enter an order shortly.

                Becky requests that this Court allow the appealed order that is not yet final to be

modified so as to be made final and that we give effect to this appeal as if it had been pursued after
the final order is signed and entered. See Tex. R. App. P. 27.2. Becky asks that we abate the appeal

until the final order is signed. We grant Becky’s motion to abate and abate the appeal for thirty days

until April 3, 2015. If by that date the trial court has not yet issued a final order, Becky is ordered

to file a report informing the Court of the status of the case.



Before Justices Puryear, Pemberton, and Bourland

Abated

Filed: March 4, 2015




                                                   2